Citation Nr: 1628605	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-28 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to a disability rating higher than 20 percent for low back strain with degenerative joint disease (DJD).

5.  Entitlement to a disability rating higher than 20 percent for residuals of left hip avulsion fracture. 

6.  Entitlement to a disability rating higher than 20 percent for retropatellar pain syndrome of the right knee.

7.  Entitlement to a disability rating higher than 20 percent for retropatellar pain syndrome of the left knee, from February 1, 2004 to January 9, 2009.

9.  Entitlement to a disability rating higher than 10 percent for left knee osteoarthritis with limited flexion from January 10, 2009, to October 22, 2014.

10.  Entitlement to a disability rating higher than 10 percent for left knee osteoarthritis with limited extension from January 10, 2009, to October 22, 2014.

11.  Entitlement to a disability rating higher than 30 percent for left knee status-post total knee replacement from December 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from January 1984 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which continued separate 20 percent ratings for left hip, right knee retropatellar pain syndrome, left knee retropatellar pain syndrome, and lumbar spine disability, and denied service connection for right hip disability, hypertension, and diabetes mellitus. 
 
In a March 2009 rating decision, the RO assigned a 10 percent rating for left knee osteoarthritis and limitation extension under DC 5010-5260 and a separate 10 percent rating for left knee osteoarthritis and limitation of extension under DC 5010-5261, both ratings assigned from January 10, 2009.  The RO also proposed to reduce the rating for right knee arthropathy (formerly characterized as retropatellar pain syndrome) from 20 to 10 percent under DC 5299-5257.

In a May 2010 rating decision, the RO continued the 10 percent rating for left knee osteoarthritis and limited flexion, continued the 10 percent rating for left knee osteoarthritis and limited extension; and decreased rating for right knee arthropathy from 20 to 10 percent, effective August 1, 2010. 

In an August 2011 rating decision, the RO continued a 20 percent rating for the Veteran's left hip disability.   

In a separate August 2011 rating decision, the RO increased the disability rating for right knee arthropathy from 10 to 20 percent, effective August 1, 2010 under DC 5299-5257.

In a November 2015 rating decision, the RO awarded service connection for left knee total replacement, assigning a 100 percent rating, effective October 22, 2014; and special monthly compensation based on housebound status from October 22, 2014 to December 1, 2015.  Thereafter, the RO assigned a 30 percent rating for status-post left knee replacement, effective December 1, 2015.

Although the service connection claim for a right hip disability listed on the title page of this decision was not certified on appeal, the Board takes jurisdiction of the claim because the record clearly shows that the Veteran expressed disagreement with the RO's November 2008 denial of service connection for right hip disability.  See January 2009 NOD.  Importantly, in doing so, the Board finds no prejudice to the Veteran in taking jurisdiction of this issue, and it is noted that prior to analyzing the merits of that claim, the Board is remanding it for further development.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge sitting at the Central Office in Washington, D.C.  A copy of the hearing transcript is of record.  

In April 2016, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

Potential entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating requests.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, however, the evidence shows that the Veteran is gainfully employed.  She has not alleged and the evidence does not indicate that she is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  

Below, the issues of entitlement to service connection for a right hip disability, entitlement to a rating higher than 20 percent for lumbar spine disability, and entitlement to a rating higher than 30 percent for status-post left knee replacement from December 1, 2015, and entitlement to a rating in excess of 10 percent for insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced hypertensive symptoms and manifestations during service and ever since service separation, leading to a current diagnosis of hypertension. 

2.  The Veteran experienced diabetic symptoms and manifestations during service and ever since service separation, leading to a current diagnosis of diabetes.  

3.  Residuals of left hip avulsion fracture most nearly approximate malunion of the femur with marked left hip disability when considering the medical evidence and the competent lay evidence of additional functional impairment upon repetitive-use or during flare-ups.  

4.  From March 16, 2009, forward, there is x-ray evidence of degenerative arthritis in the right knee which is productive of painful and limited, yet noncompensable, flexion.  Limited extension in the right knee has not been demonstrated.  

5.  No more than moderate recurrent subluxation or lateral instability in the right knee has been shown or approximated during the appeal period.   

6.  For the entire rating period on appeal prior to October 22, 2014, the Veteran has had no more than moderate left knee instability. 

7.  The Veteran has had symptomatic residuals of swelling and effusion since a partial medial meniscectomy of the left knee performed on December 9, 2009. 

8.  From January 10, 2009, to October 22, 2014, left knee flexion limited to 30 degrees and/or extension limited to 15 degrees had not been demonstrated.

9.  On October 23, 2014, the Veteran underwent a total left knee arthroplasty due to left total knee osteoarthritis.

10.  The Veteran's service-connected lumbar spine disability is productive of radiculopathy in the right leg approximating mild incomplete paralysis of the sciatic nerve.

11.  Manifestations of the Veteran's service-connected lumbar spine and bilateral knee disabilities include pain which results in insomnia.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria to establish service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria are approximated for an initial rating of 30 percent, but no higher, for service-connected residuals of left hip avulsion fracture.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5255, 5299 (2015).

4.  The criteria for a rating higher than 20 percent for right knee instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.71(a), DC 5257 (2015).

5.  From March 16, 2009, the criteria are met for a 10 percent rating, but no higher, for right knee arthritis with painful, limited flexion.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.71(a), DCs 5003, 5010, 5260 (2015).

6.  From the beginning of the claim through October 22, 2014, the criteria for a 20 percent rating, but no higher, for left knee instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.71(a), DC 5257 (2015).

7.  The criteria for a separate 10 percent rating for a symptomatic partial medial meniscectomy of the left knee since December 9, 2009, have been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DC 5259 (2015).

8.  From January 10, 2009, to October 22, 2014, the criteria for a rating higher than 10 percent for left knee osteoarthritis with limited flexion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.71(a), DCs 5003, 5010, 5260 (2015).

9.  From January 10, 2009, to October 22, 2014, the criteria for a rating higher than 10 percent for left knee osteoarthritis with limited extension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.71(a), DCs 5003, 5010, 5261 (2015).

10.  The criteria for a separate rating of 10 percent, but no higher, for right lumbar radiculopathy are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.310, 4.71a, DC 8520 (2015).

11.  The criteria for a separate rating of 10 percent, but no higher, for insomnia, secondary to service-connected lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.310, 4.130, DC 9435(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In the present case, the Board is granting the service connection claims for hypertension and diabetes mellitus and these decisions constitutes a full grant of those benefits sought on appeal.  Therefore, as to those issues, no further discussion regarding VCAA notice or assistance duties is required.

As to the increased rating claims for left hip, right knee, and left knee disabilities,  an RO pre-adjudication letter was sent to the Veteran in February, and this letter apprised the Veteran of the type of evidence and information needed to substantiate her increased rating claims, and of her and VA's respective responsibilities in obtaining this supporting evidence.  An additional VCAA letter with regard to the left hip claim was sent in June 2010.

VA has also met its duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's claims file contains her STRs, VA and private medical records, lay statements in support of the appeal, and a hearing transcript. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2)  (2015) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the notice requirements under Bryant were effectively satisfied during the hearing conducted during the appeal period.  Notably, VLJ elicited testimony regarding all claims on appeal.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  The Veteran has not asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  VA's duties to notify and assist her with this appeal have been satisfied.

II.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Claimed hypertension and diabetes mellitus are considered chronic diseases as listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.
A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  The Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  

While hypertension and diabetes are not conditions generally capable of lay observation, lay evidence can be competent and sufficient evidence of a diagnosis if the layperson is reporting a contemporaneous medical diagnosis or is describing symptoms at the time that supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Service Connection Claim for Hypertension

The Veteran seeks service connection for hypertension.  She asserts that she had elevated blood pressure during service and within one year of service separation.  See March 2008 Statement in Support of the Claim (VA Form 21-4138).

The term 'hypertension' means that the diastolic blood pressure is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104; Note (1) to Diagnostic Code 7101 (2015). 

Review of the Veteran's STRs show an elevated blood pressure reading on a November 2001 STR.  Moreover, during a June 2002 eye examination conducted at Fort Hood, ophthalmoscopy revealed A/V nicking which was graded "3/5."  Grade 3 hypertensive retinopathy consists of Grade 1 signs ("mild" generalized retinal arteriolar narrowing) and Grade 2 signs (of "more severe" generalized narrowing, focal areas of arteriolar narrowing, and AV nicking), plus the presence of retinal hemorrhages, microaneurysms, hard exudates and cotton wool spots.  See, e.g., http://www.reviewofophthalmology.com/article/hypertensive-retinopathy-the-cardiovascular-connection.  On a July 2003 Report of Medical History completed in anticipation of service separation, the Veteran indicated that she had had elevated blood pressure during an in-service pregnancy.  Accordingly, symptoms of hypertension are reflected in the Veteran's STRs.  

Continuing after service separation, she had a blood pressure reading of 163/88 when she presented in December 2004 to the emergency room at Malcolm Grow USAF Base with complaints of chest pain. The record further shows that a private physician noted that an optometrist saw burst blood vessels in the Veteran's eyes in 2005.  See December 2013 Spectrum Health Care records.  Additionally, a January 2006 optometrist at Malcolm Grow Medical Center suspected that the Veteran had uncontrolled hypertension secondary to decreased arteriovenous (A/V) and trace nicking.  Based on the optometrist's suspicion, the Veteran presented to the family practice clinic in the same month and was formally diagnosed with hypertension and started on anti-hypertensive medication.  

Based on this evidence, the Board finds that service connection for hypertension is warranted.  As reflected above, there is evidence of a current diagnosis of hypertension; in-service evidence of elevated blood pressure and hypertensive manifestations on ocular examiantion; and continuous symptoms ever since.  Accordingly, the criteria for presumptive service connection for hypertension under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms are therefore met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


B.  Service Connection Claim for Diabetes Mellitus

The Veteran asserts that she experienced symptoms of diabetes during service and continuing symptoms ever since.  She states that prior to receiving a formal diagnosis of diabetes, she experienced associated symptoms such as tingling and numbness in the extremities and jaw.  See March 2008 Statement in Support of the Claim (VA Form 21-4138).

Review of her STRs show that she sought medical treatment for chest pain and paraesthesia in the left arm in June 1997.  On the July 2003 Report of Medical History completed in anticipation of service retirement, the Veteran checked the box indicating that she had had high blood sugar.  See Question 13 (i) on Report of Medical History.  She also checked the box indicating that she had had numbness in hands, feet and thighs. See Question 12 (d) on Report of Medical History.  During her retirement physical, glucose reading was 106 mg/dL (normal range is 74-118mg/dL).  As noted, she separated from service in January 2004.  

Continuing after service, a November 2004 fasting glucose test was graded as "high."  Another glucose level in December 2004 was also graded as "high."  Thereafter, when the Veteran presented to the Family Practice Clinic at Malcolm Grow in October 2005 with complaints of tingling and numbness in the extremities, she was assessed with paresthesias of unknown etiology.  A diagnosis of diabetes mellitus was rendered in August 2006.  

Based on this evidence, the Board finds that service connection for diabetes is warranted.  As reflected above, there is evidence of a current diagnosis of diabetes; in-service evidence of elevated blood sugar and paresthesias; and continuous symptoms ever since.  Accordingly, the criteria for presumptive service connection for diabetes under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms are therefore met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Further supporting the award of service connection, the record also contains a nexus between the Veteran's diabetes and her service.  In this regard, a private physician associated with Spectrum Health Care indicated that the Veteran's diabetes "developed probably when she was in the military because when she got out of the military she had a lot of tingling in her arms and legs."  See December 2013 Spectrum Health Care records.  There is no contrary opinion of record.


III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  Rating a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).
When rating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.   

Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating.  Pain alone does not constitute functional loss, but is just one factor to be considered when rating functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

A.  Left Hip Disability

The Veteran's residuals of left hip avulsion fracture are rated as 20 percent disabling under DC 5299-5255.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disabilities of the hip are evaluated pursuant to 38 C.F.R. § 4.71a, DCs 5250 through 5255.   

DC 5250 evaluates ankylosis of the hip.  A 60 percent rating may be assigned for favorable ankylosis of the hip in flexion at an angle between 20 and 40 degrees and slight adduction or abduction.  A higher 70 percent rating is warranted for intermediate ankylosis of the hip, while a maximum 90 percent rating is assigned for unfavorable or extremely unfavorable ankylosis (the foot not reaching the ground, necessitating crutches).   38 C.F.R. § 4.71a.

The applicable Diagnostic Codes for limitation of motion of the hip are DCs 5251, 5252 and 5253.  Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.7, Plate II. 

A 10 percent disability rating is warranted where extension of the thigh is limited to 5 degrees (DC 5251); or where flexion is limited to 45 degrees (DC 5252).  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned where flexion is limited to 30 degrees; a 30 percent disability rating is assigned where flexion is limited to 20 degrees; and a 40 percent disability rating is assigned where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.  

Under DC 5253, a 10 percent disability rating is also warranted for limitation of rotation of the thigh if the affected leg cannot toe-out more than 15 degrees; a 10 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253.

Separate ratings may be assigned under Diagnostic Codes 5251 (extension), 5252 (flexion), and 5253 (abduction, adduction, or rotation) for disability of the same joint.  See VA Adjudication Procedures Manual (M21-1) III.iv.4.A.1.a-f.

Pursuant to DC 5254, an 80 percent disability rating is assigned for hip flail joint. 

DC 5255 evaluates an impairment of the femur.  An 80 percent rating will be assigned for impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture).  A 60 percent rating will be assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint.  A 30 percent rating will be assigned for malunion of the femur with marked knee or hip disability; a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability. 

The terms "slight," "moderate," and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Turning to the relevant evidence of record, the Veteran underwent a VA compensation examination in February 2008.  Extension of the left hip was from zero to 30 degrees; flexion was to 125 degrees; abduction to 45 degrees; adduction to 25 degrees; external rotation was to 60 degrees; and internal rotation was to 40 degrees.  The examiner was unable to comment further on range of motion, fatigability, pain or flare-ups beyond what was described without resorting to speculation.  There was no evidence of swelling, tenderness, guarding, redness, heat, instability, weakness, abnormal movement, spasm, pain on motion.  X-rays of the left hip were normal.  Final diagnosis was resolved left hip avulsion fracture.  

In an August 2008 statement, the Veteran stated that her left hip disability affects her ability to complete daily activities of living and work duties.  Prolonged sitting causes left hip stiffness. 

In October 2010, the Veteran had another VA examination of the hip.  Her symptoms included left hip pain, stiffness, and moderate flare-ups.  Walking, exercise, and rainy and cold weather made her left hip disability worse.  She described her left hip flare-ups as "very limiting."  She is unable to stand more than a few minutes.  Symptoms not present included left hip deformity, giving way, instability, weakness, incoordination, decreased speed of motion, episodes of dislocation or subluxation, locking episodes, effusions and inflammation.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  Examination revealed an antalgic gait, with a limp on the left.  There was evidence of left hip tenderness and pain at rest.  Left hip extension was to 30 degrees; flexion was to 120 degrees; and abduction was to 40 degrees.  The Veteran could cross her left leg over the right, and her toes could go over more than 15 degrees.  There was objective evidence of pain on motion of the left hip and following repetitive use of the joint.  There was no evidence of ankylosis in the left hip joint.  It was noted that the Veteran used her hands to place her left leg over the right and her right leg over the left.  X-rays of the left hip taken in October 2010 showed no evidence of arthritic changes or fractures, and soft tissues appeared normal.  It was also noted that the Veteran works full-time as an administrative manager.  Final diagnosis was left hip strain.  The examiner indicated that the Veteran's left hip disability had no significant effects on her employment, but it mildly affected her bathing and dressing; moderately affected her chores, shopping, and driving; and severely affected exercising.  It prevented her from doing sports.

During an additional VA hip examination conducted in September 2011, left hip extension was to zero degrees, flexion was to 60 degrees, and abduction was to 30 degrees.  The Veteran could cross left leg over right, and her toes could go out more than 15 degrees.  There was objective evidence of pain on motion of the left hip and following repetitive use of the joint.  X-rays of the left hip showed no evidence of degenerative spurring.

According to February 2016 notes from the Pain and Wellness Center of Maryland, the Veteran had left hip tenderness, reduced range of motion, and pain on palpation of the left hip.

As reflected above, the Veteran sustained an avulsion fracture in service which has in this case been rated by analogy as malunion of the femur.  The 20 percent rating assigned by the RO contemplates malunion of the femur with moderate hip disability.  

However, on review of all evidence, the Board finds that, with resolution of all doubt in the Veteran's favor, the overall evidence demonstrates that her left hip disability rises to the level of a marked hip disability, warranting a 30 percent rating.  In this regard, the Veteran's left hip has been shown to cause pain on all planes of motion.  There is medical evidence of left hip tenderness on palpation and stiffness.  Moreover, the Veteran has competently and credibly testified as to experiencing functional impairment on repeated use or during flare-ups which she describes as "very limiting."  The functional impairment is shown to interfere with her ability to perform many of her daily activities of living.  Also, she has reported the inability to stand more than a few minutes (see October 2010 VA examination report).  Based on the record, the criteria for a 30 percent rating for left hip disability under DC 5255 have been approximated.  

Although the Board acknowledges that separate ratings under DCs 5251, 5252, and 5253 could theoretically result in a rating higher than 30 percent, the Veteran's limitation of motion findings would not result in a more beneficial rating.  The Veteran exhibited zero degrees of left hip extension on September 2011 VA examination which would have entitled her to a 10 percent rating, pursuant to 38 C.F.R. § 4.71a, DC 5251.  However, flexion of the left hip has been no worse than 60 degrees during the appeal period and such finding would not warrant even a 10 percent rating under DC 5252.  Moreover, a compensable rating would not be warranted under DC 5253 based on limited rotation, adduction, or abduction of the left thigh.  Indeed, on examination, she has been able to toe-out more than 15 degrees, cross her legs, and abduct her left thigh to 30 degrees.  Accordingly, evaluating the Veteran's left hip disability solely on limitation of motion codes would not be more beneficial to the Veteran as it would yield only a 10 percent rating.  

The Board also considered whether rating under another diagnostic code is appropriate.  No rating is warranted for hip ankylosis under DC 5250 as there has been no finding of hip ankylosis.  The evidence clearly shows that the Veteran retained significant range of motion in her hip.  Similarly, as there is no evidence indicating a flail joint or fracture of the shaft or neck of the femur, no higher rating under DCs 5254 or 5255 is warranted. 

In summary, the Board will assign a 30 percent rating for marked left hip disability under DC 5255 which contemplates the entirety of the Veteran's left hip symptoms, including her probative reports of additional functional impairment on repeated use or during a flare-up.

B.  Right and Left Knee Disabilities 

Knee disabilities are rated under 38 C.F.R. § 4.71a, DC 5256 (for ankylosis), DC 5257 (for other impairment, including recurrent subluxation or lateral instability), DC 5258 (for dislocated semilunar cartilage), DC 5259 (for symptomatic removal of semilunar cartilage), DC 5260 (for limitation of flexion), DC 5261 (limitation of extension), DC 5262 (based on impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Under DC 5256, a 30 percent rating may be assigned for ankylosis of a knee at a favorable angle (in full extension), or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; DC 5256.

Under DC 5257, "other" knee impairment - including recurrent subluxation or lateral instability, warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a; DC 5257.

Under DC 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a; DC 5258.

Under DC 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a; DC 5259.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260. 

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261. 

Normal or full range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71 (2015), Plate II. 

Separate ratings may be assigned for knee disability under DCs 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.

Separate ratings may be assigned where a service-connected knee disability includes both a compensable limitation of flexion under DC 5260 and a compensable limitation of extension under DC 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  Id.   

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Under DC 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a; DC 5262. 

A 10 percent rating is assigned for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  38 C.F.R. § 4.71a, DC 5263.  

In addition, under DC 5055, following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  38 C.F.R. § 4.71a, DC 5055. Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  DC 5055 provides that the minimum rating for a knee replacement is 30 percent.  Id.

Turning now to relevant evidence in this case, the Veteran was afforded a VA compensation examination of the knees in February 2008 where she reported knee pain precipitated by prolonged walking and sitting.  She also stated her knees have partially given out at times.  Her knees also crack and swell.  On evaluation, bilateral knee flexion was from zero to 140 degrees.  The examiner stated that it would be speculative to comment further on range of motion, fatigability, or pain or flare-ups beyond what had been described.  There was no varus or valgus deformity in either knee.  There was no varus or valgus laxity on the right, but it was present on the left.  Lachmann, McMurray, and Drawer tests were normal.  X-rays showed a normal right knee.  X-rays of the left knee showed evidence of some cortical irregularity in the inferior left patellar articular surface but may be secondary to projectional artifact; however no other evidence of any degenerative changes or joint effusion.  Final diagnosis was retropatellar pain syndrome of the right and left knees.
In an August 2008 statement, the Veteran stated that her knee disabilities have not gotten better.  She minimizes her daily activities of living to avoid pain in her knees.  She stated that her knee disabilities also present problems at work.  She reiterated that on several occasions, both knees have given out and that prolonged sitting also causes knee stiffness.    

X-rays taken at VA in January 2009 show evidence of degenerative osteoarthritis in the left knee.  The right knee x-rays were normal.

In February 2009, the Veteran underwent an additional examination of the knees.  She reported intermittent knee pain with remission for the past 25 years but in the past three months, the pain in the front of the knees was noted to be constant and more so on the left.  She uses a heating pad, wears knee braces, and wraps her knees.  Her response to treatment has been fair.  She stated that her knee "gives way" all of the time.  Although intermittent, the giving way causes her to be prepared to catch herself if necessary.  The stairs present a problem for her as she experiences knee pain and stiffness, especially when walking down the stairs.  She reported flare-ups more often (4-5 times a years) since November 2008, lasting longer during the winter months.  The Veteran admitted that the pain in her knee gets very intense at times.  On examination, she was noted to have walked slowly and with some hesitancy.  The examiner noted what appeared to be slight swelling of her legs.  

She had "almost full" active extension of the right knee slowly, and lacked 10 degrees of extension in the left knee, with pain.  Collateral and cruciate ligaments were intact.   When the Veteran was in a supine position and on the examination table, she had mild retropatellar compression pain on both sides, but no instability.  There was mild enlargement and swelling of the left knee.  Passive flexion of the right knee was to 107 degrees and there was no change upon repetitive motion.  The Veteran had about 90 degrees left knee flexion and the pain increased upon the final 5 degrees of extension.  Straight leg raising was to 45 degrees with some hamstring tenderness.  Leg lengths were the same.  Patrick and McMurray tests were negative; the knees were noted to be stable.  X-rays of thee right knee were normal.  X-rays of the left knee showed patellar articular surface irregularity and no other evidence of underlying degenerative changes or joint effusion or fracture.  Diagnosis was "probably some chondromalacia of the retropatellar knee joints with likely some mild degenerative changes of the articular surface of the left patella."  The examiner indicated the absence of additional loss of range of motion, loss of endurance, increased fatigability, weakened movement, or incoordination after repetitive use testing.  The examiner stated that it would be speculation to say how much functional loss of motion of the knees would occur during a flare-up.

An MRI of the right knee taken in March 2009 showed evidence of patellar ligament tendinosis without tear, chondromalacia patella, ACL mucoid degeneration, and no meniscal tear.

X-rays taken at Walter Reed on March 16, 2009, showed evidence of arthritis in both knees.  

In an April 2009 email sent to the Rheumatology Clinic at Walter Reed, the Veteran requested a follow-up knee appointment.  She indicated that the relief from her prior left knee treatment was short-lived.  She stated that the pain had returned and noted that her left knee had just given out on her that morning, as she walked down the stairs.  She prevented herself from falling by relying on her right knee which was described as very painful and swollen.  

An MRI of the left knee taken in July 2009 showed evidence of marked chondromalacia patella and lateral patellar facet; moderate degenerative changes in the medial tibiofemoral compartment; focal hyaline cartilage defect in medial femoral condyle; large horizontal tear in posterior horn and body of medial meniscus; and a question of previous meniscal tear.

The Veteran was seen in August 2009 at Greater Metropolitan Orthopaedics for left knee problems.  Range of left knee motion from zero to 90 degrees.  There was a small effusion, and joint line tenderness.  She had an antalgic gait.  Diagnoses were left knee pain, effusion, arthritis, and meniscal tear.  

In December 2009, the Veteran underwent left knee arthroscopy at Civista Surgery Center; the surgery was indicated due to degenerative arthritis, rule-out meniscal tear.  The surgical procedures she received were chondroplasty of the patella, trochlea, and medial femoral condyle with lateral release, a partial medial meniscectomy, hypertrophic tricompartmental synovectomy, debridement of ACL, and release of pica.

Post-operative treatment notes dated from December 2009 to May 2010 provided by Greater Metropolitan Orthopaedics reflect range of left knee flexion to 80 degrees with mild effusion.  Joint line tenderness, patellofemoral compression pain, and a slight antalgic gait were also demonstrated.  The Veteran received Hyalgan injection treatment for the left knee arthritis and was encouraged to continue physical therapy.

In May 2010, she underwent an additional VA examination of the knees.
Symptoms of right and left knee disabilities included giving way, instability, pain, stiffness, and decreased speed of motion.  Swelling of the left knee was also present.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The Veteran continued to use knee braces, approximately three times a week.  Range of right knee motion was from zero to 110 degrees and there was no change in range of motion or any additional functional loss or impairment after repetitive motion. There were no other findings pertinent to the right knee.

Left knee findings included tenderness, pain at rest, subpatellar tenderness, and meniscus abnormality.  Range of left knee motion was from zero to 90 degrees with pain.  The Veteran had pain with each motion and developed increased pain and lack of endurance upon repetitive motion.  

X-rays of the knees showed bilateral knee DJD.   Final examination diagnoses were left knee moderate degenerative arthropathy and medial meniscal tear, as well as right knee degenerative arthropathy.  The examiner determined that the Veteran's bilateral knee disability had no significant effect on her job, but noted that it severely limited her activities of daily living.  Her main problem was noted to be her left knee and a left knee replacement was recommended.

On October 22, 2014, the Veteran underwent left knee total arthroplasty.  She subsequently underwent physical therapy and pain medication management for her left knee disability.  See May to November 2015 NRH Rehabilitation Network records; 2016 medical records from the Pain and Wellness Center of Maryland.  

According to February 2016 notes from the Pain and Wellness Center of Maryland, the Veteran had right knee swelling, tenderness, and pain on palpation.

A.  Right Knee Disability

(i).  Instability

The Veteran's right knee arthropathy (previously rated as retropatellar syndrome) is assigned a 20 percent rating pursuant to DC 5257 which contemplates a moderate level of lateral instability or recurrent subluxation in the knee.  The Veteran now seeks a higher rating.

On review of all evidence however, the Board finds that the criteria for a rating higher than 20 percent is not warranted for right knee disability under DC 5257.   The relevant evidence includes the Veteran's consistent, competent and credible reports of partial giving way of the right knee from time to time, as well as a prescription for a knee brace.  Aside from this evidence however, the Veteran's knee instability has not resulted in positive objective joint stability testing.  Consequently, given this evidence, the Board cannot conclude the Veteran's knee disability has resulted in severe instability.  See 38 C.F.R. §4.71a, DC 5257 (providing for a 30 percent rating for "severe" recurrent subluxation or lateral instability).  Accordingly, a rating in excess of 20 percent for the Veteran's right knee instability is not warranted at any point during the appeal period.

(ii).  Arthritis and Limitation of Motion of the Right Knee

VA General Counsel  held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be assigned based on painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

Arthritis under DC 5010 is to be rated on limitation of motion of the affected part as degenerative arthritis.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71.  

The Veteran's medical evidence shows that she developed arthritis in the right knee, as shown on x-rays taken on March 16, 2009 at Walter Reed Medical Center.  Although she has reported pain with right knee motion, she has exhibited flexion to no worse than 110 degrees since March 2009.  Significantly, this finding does not meet the criteria for a compensable rating under DC 5260 for limitation of flexion, even when considering the Veteran's additional functional loss.

Nonetheless, the Board finds that the evidence warrants a separate rating under DC 5010-5260, which addresses the Veteran's arthritis with painful motion.  See 38 C.F.R. § 4.27 (setting forth and explaining the assignment of hyphenated diagnostic codes).  Accordingly, the Board assigns a separate 10 percent rating under DC 5010-5260 for painful and limited motion due to arthritis in the right knee.  

However, a rating higher than 10 percent is not warranted.  As noted, flexion in the right knee flexion has been no worse than 110 degrees.  Even when taking into account her functional loss, the evidence does not show that right knee flexion has ever reduced to 30 degrees or less, which is what is required for the next-higher rating under DC 5260 for limited flexion.  

The Board also considered whether a higher or separate rating for limited extension of the right knee is warranted.  38 C.F.R. § 4.71a, DC 5261 (2015).  However, the Veteran's medical evidence shows that she has displayed normal to "almost full" extension of the right knee.  Limited right knee extension to a compensable level under DC 5261 has not been demonstrated or approximated at any time during the appeal period, even considering any functional limitations that the Veteran may possess.   

In summary, the Board finds that a rating higher than 20 percent is not warranted for right knee instability under DC 5257, but assigns a separate 10 percent rating from March 16, 2009, for right knee arthritis with limited painful flexion under DC 5010-5260.   

B.  Left Knee Disability

(i).  Left Knee Instability 

The Veteran's left knee retropatellar syndrome from February 1, 2004, to January 9, 2009 is assigned a 20 percent rating pursuant to DC 5257 which contemplates moderate lateral instability or recurrent subluxation in the knee.  Effective January 10, 2009, the RO terminated the rating for left knee instability and replaced it with two separate ratings for left knee arthritis with limited flexion and limited extension.  

Initially, based on the record, the Board finds that the veteran is entitled to reassignment of the 20 percent rating for left knee instability, effective January 10, 2009, as the evidence shows that she continued her competent and credible reports of left knee giving way, the use of a knee brace, as well as the use of a cane only at home.  The effect of this reassignment is that the Veteran is now in receipt of a 20 percent rating for left knee instability under DC 5257 from the beginning of the claim until her October 2014 left knee replacement.

However, the Board finds that a rating higher than 20 percent rating is not warranted for left knee instability at any time during the appeal period.  The relevant evidence shows that the Veteran has competently and credibly reported that her left knee often gives way and she uses a knee brace as well as a cane at home.   On February 2008 VA examination, varus or valgus laxity of the left knee was demonstrated.  Even considering this evidence however, the Board cannot conclude that left knee instability rose to the level of severe disability to warrant a higher rating under DC 5257.  Although varus or valgus laxity of the left knee was demonstrated during the February 2008 VA examination, joint stability tests have consistently been normal throughout the appellate period.  The Board therefore finds that the Veteran's left knee symptoms of giving way approximate no more than moderate recurrent subluxation or lateral instability under DC 5257 for the entire appellate period prior to October 23, 2014. 

(ii) Removal of Left Knee Meniscus (Semilunar Cartilage)

Next, the Board will address whether a separate rating is warranted for the Veteran's service-connected left knee disability based on residuals of a meniscectomy under DCs 5258 and 5259.  The record reflects that she had a left knee partial medial meniscectomy in December 2009.  As the ratings assigned for left knee arthritis include painful limitation of motion, consideration of a separate rating for meniscectomy residuals of "locking" and pain is prohibited under 38 C.F.R. § 4.14. 

However, the Veteran's left knee meniscectomy residuals manifested by swelling and effusion into the joint are not duplicative of or overlapping with the limitation of left knee motion due to arthritis or the separate ratings for instability.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  Overall, the evidence shows that there are symptomatic meniscectomy residuals (swelling and effusion) that warrant a separate rating under DC 5259 but those symptoms do not rise to the level of frequency and severity so as to approximate a 20 percent rating under DC 5258.  Accordingly, a separate 10 percent, but no higher, rating is warranted under DC 5259 for symptomatic left knee meniscectomy residuals from December 9, 2009.

(iii).  Left Knee Arthritis with Limited Motion From January 10, 2009 to October 22, 2014

The first x-ray evidence of arthritis in the Veteran's left knee is shown in January 2009.  The RO has assigned a 10 percent rating for left knee arthritis with limited flexion and a separate 10 percent rating for left knee arthritis with limited extension from January 10, 2009, to October 22, 2014.  

The Board has reviewed the applicable evidence and finds that it does not support a rating higher than 10 percent for limited flexion of the left knee under DC 5260 or a rating higher than 10 percent for limited extension of the left knee under DC 5261. 

During the applicable time period, the Veteran exhibited left knee flexion to no worse than 90 degrees, and extension was full, albeit with pain from 5 degrees.  Importantly, at no time during the applicable time period, did the Veteran exhibit left knee flexion limited to 30 degrees, or extension limited to 15 degrees.

Accordingly, the Board concludes that from January 10, 2009, to October 22, 2014, separate ratings higher than 10 percent are not warranted for left knee limitation of motion of the left knee under DCs 5260 and 5261.

C.  Other Manifestations of Service-Connected Disabilities on Appeal

(i).  Lumbar Radiculopathy

The Veteran has competently and credibly reported experiencing radiating pain into her right leg which she believes is due to a service-connected disability.  

Review of the record demonstrates that the Veteran has a history of lumbar spine DJD and sciatica with severe pain to the right sacrum area.  See March 2007 MRI report.   

During an October 2010 VA hip examination, she denied any radiating pain into her back or legs.  However, during the September 2011 VA hip examination, she reported pain from the middle of her back extending down the back of her thighs when lying down, and intermittent pain extending down to her feet accompanied by numbness and tingling.  She stated that her symptoms had been called sciatica.  When the Veteran's hips were examined, significant discomfort in the back was noted.  The examiner stated that the pain radiating into her groin area appears to be secondary to her back pain.  Also noted was a positive straight leg raise test. The examiner indicated that the Veteran's symptoms, physical findings, and x-rays of the back and hips all point to her degenerative disc disease of the lumbar spine and radiculopathy as the source of her pain.

Based on this medical and lay evidence, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran meets the criteria for a separate 10 percent rating under DC 8520 for mild incomplete paralysis of the right sciatic nerve.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, DC 8520.  However, based on the record, moderate incomplete paralysis of the sciatic nerve is not shown or approximated; therefore, a separate rating higher than 10 percent is not warranted under DC 8520. 

(ii).  Insomnia

During the 2016 hearing, the Veteran testified that she is unable to sleep due to her continuous back, left hip, and knee pain.  She testified that she tosses and turns all night in an effort to get comfortable.  

Her treatment records from the Pain and Wellness Center of Maryland reflect that she has been prescribed zolpidem which is indicated for the treatment of insomnia.  

Further development of the claim could be undertaken so as to obtain a medical opinion clarifying the etiology of the Veteran's insomnia.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, not only is she competent to report having sleep difficulty, she is competent to report experiencing sleep problems because of orthopedic pain that keeps her awake.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

The lay assertions in this case are credible and supported by the medical evidence reflecting the Veteran's sleep difficulties.  Thus, the lay testimony that the Veteran's insomnia is a manifestation of her left hip, lumbar spine, and bilateral knee disabilities has some tendency to make a relationship more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle). 

Although a lay person (including a lay adjudicator) is not always competent to relate symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Based on the foregoing, and with resolution of all doubt in his favor, the Veteran's competent reports of insomnia occur when she experiences left hip, back, and knee pain during the night, and therefore, she is entitled to a separate 10 percent disability rating under DC 9435 for insomnia which contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

IV.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321 (2015). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  There is a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the evidence does not show such an exceptional disability picture that the available schedular ratings for the service-connected left hip disability and bilateral knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of these disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran's service-connected left hip disability has been primarily manifested by symptoms of malunion of the femur with marked left hip disability, by analogy, and these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, DC 5255; DeLuca, supra.  

The Veteran's service-connected right knee disability is manifested by DJD, moderate instability, and limited and painful flexion, and these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.71a, DCs 5003, 5010, 5257; 5260; DeLuca, supra.  

The Veteran's service-connected left knee disability prior to December 1, 2015, has been primarily productive of DJD, painful limited flexion and extension, moderate instability, medial meniscal tear with partial meniscectomy, swelling, and effusion, and these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 5257; 5259 5260, 5261; DeLuca, supra. 

There is no evidence in the record of symptoms or impairment due to his left hip and bilateral knee disabilities not encompassed by the criteria for the respective schedular ratings assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

A veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, when the disability picture presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Veteran has not asserted, and the evidence of record does not suggest, any combined effect or collective impact of multiple service-connected disabilities that creates such an exceptional circumstance to render the schedular rating criteria inadequate.  There is thus neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to make inadequate the schedular rating criteria.

ORDER

Service connection for diabetes mellitus is granted.

Service connection for hypertension is granted.

A 30 percent rating for residuals of left hip avulsion fracture since the beginning of the claim is granted under DC 5255, subject to the laws and regulations governing monetary benefits.

A rating higher than 20 percent for right knee instability under DC 5257 is denied.

From March 16, 2009, a 10 percent rating, but no higher, for right knee arthritis with limited flexion is granted, subject to the laws and regulations governing monetary benefits.

Since the beginning of the claim through October 22, 2014, a 20 percent rating, but no higher, for left knee instability under DC 5257 is granted, subject to the provisions governing the award of monetary benefits.

Since December 9, 2009, a separate 10 percent rating, but no higher, is granted for symptomatic left knee meniscectomy residuals, subject to the regulations governing payment of monetary awards.

From January 10, 2009, to October 22, 2014, a disability rating higher than 10 percent for left knee osteoarthritis with limited flexion is denied.

From January 10, 2009, to October 22, 2014, a rating higher than 10 percent for left knee osteoarthritis with limited extension is denied.

A separate 10 percent rating for lumbar radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing monetary benefits.

A separate 10 percent rating for insomnia associated with service-connected disabilities is granted, subject to the laws and regulations governing monetary benefits.

REMAND

Further development is necessary prior to analyzing the merits of the service connection claim for right hip disability, the claim for a rating higher than 20 percent for lumbar spine disability, the claim for a rating higher than 30 percent for left knee disability status-post knee replacement, and a potential rating in excess of 10 percent for insomnia.  

The Veteran asserts that she has a right hip disability secondary to her service connected bilateral knee disabilities.  See March 2008 statement in support of claim; 2016 Hearing Transcript.  She was afforded VA hip examinations in February 2008 and September 2011, and while painful motion was identified, no right hip pathology was found.  Nevertheless, she continues to report symptoms in her right hip and has testified that she is currently seen by Pain and Wellness Center of Maryland for her right hip symptoms.  Accordingly, the Board finds that she should be given an additional opportunity to undergo a VA examination to determine if she does in fact have a current right hip disability, and if so, whether it is related to service.  

A VA examination is also needed to determine the current severity of the Veteran's lumbar spine disability.  Review of the record shows that she has not undergone a VA compensation examination specifically for her lumbar spine disability since July 2010, six years ago.  Moreover, she has received treatment for low back problems since that examination and particularly since her left knee replacement.  See September 2015 NRH Rehabilitation Network records; February 2016 records from the Pain and Wellness Center of Maryland showing recommendation for an MRI of the lumbar spine.

Next, a VA examination is needed to determine the current severity of the Veteran's left knee disability status-post knee replacement as her left knee has not been examined for VA compensation purposes since that surgery.  The medical evidence and the Veteran's testimony reflect continued left knee problems even subsequent to the knee replacement and physical therapy.

Finally, the Veteran should be provided notice and the opportunity to submit additional evidence regarding a potentially higher rating for insomnia, which is now being rated under DC 9435

Accordingly, the case is REMANDED for the following action:

1.  Associate any relevant, outstanding evidence to the Veteran's claims file.

2.  Provide legally sufficient notice in regards to entitlement to a higher disability rating for insomnia.  

3.  Then, provide the Veteran with a VA examination to determine the nature and etiology of any current right hip disability.  The claims folder should be made available to and reviewed by the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

(a).  Indicate the presence of any current right hip disability, reconciling the Veteran's complaints of continued pain in the right hip.

(b).  For any right hip disability currently shown, determine whether it had its onset during service or is otherwise related to service. 

 Please reconcile the opinion with all evidence of record, to include any lay reports of continuing symptoms since service discharge.

(c ).  Also determine whether any current right hip disability is proximately due to, or AGGRAVATED by, her service-connected disabilities of the left hip, lumbar spine, and/or knees.  

**Please address and reconcile the Veteran's concern that she is overcompensating for the problems she us having with her service connected orthopedic disabilities by placing more weight on her right hip. 

If aggravation is present, specify, so far as possible, the degree of disability resulting from such aggravation.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. 

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of her lumbar spine disability.  The claims file should be made available to and reviewed by the examiner.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail.

After reviewing the claims file and examining the Veteran, the examiner is asked to:

(a).  Identify all lumbar spine orthopedic manifestations and any related neurologic pathology found to be present.

 (b).  Conduct all indicated tests and studies, to include range of thoracolumbar spine motion studies expressed in degrees and in relation to normal range of motion, and describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine. 

(c).  With regard to degenerative disc disease of the lumbar spine, indicate whether it has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes, categorized by years. 

(d).  Identify all neurological involvement due to the service-connected lumbosacral spine disability.  In doing so, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.  (Service connection is now in effect for lumbar radiculopathy in the lower extremities).  

Also comment on the presence and severity of any related bowel or bladder problems.

A complete rationale should be provided for any opinions expressed and conclusions reached.

5.  Provide the Veteran with a VA examination to determine the current severity of his service-connected left knee disability, status-post total knee replacement.  The claims file should be made available to and reviewed by the examiner.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail.

After reviewing the claims file and examining the Veteran, the examiner is asked to:

(a).  Identify all left knee manifestations status-post total knee replacement found to be present. 

(b).  Conduct all indicated tests and studies, to include range of left knee motion studies expressed in degrees and in relation to normal range of motion, and describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's left knee. 

(c).  Specifically indicate whether the Veteran's residuals of left knee replacement consist of severe painful motion or weakness.

(d).  Address the Veteran's report of a leg length discrepancy following the knee replacement, and provide measurements if such a discrepancy is found.

A complete rationale should be provided for any opinions expressed and conclusions reached.

6.  After the above is completed, readjudicate the service connection claim for right hip disability, the increased rating claim for lumbar spine disability, the increased rating claim for status-post left knee replacement, to include consideration of separate ratings for any leg length discrepancy and surgical scarring, an a rating in excess of 10 percent for insomnia.

If any determination is adverse to the Veteran, furnish the Veteran and her representative a supplemental statement of the case (SSOC) and return the case to the Board.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


